DETAILED ACTION
Claims 1-8, 10-17 and 19 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.       The amendment filed on March 31, 2021 has been entered and considered by the examiner. By the amendment, claim 1, 10 and 19 are amended. Claims 9 and 17 have been cancelled. 

Response to 35 USC 103 arguments

Applicant arguments
4.            Applicant’s arguments and amendment, the 103 rejection of the claims 1, 10 and 19 is still maintained.
Applicant submits that Iwai discloses a state prediction device that predicts an operation state of an information processing apparatus by simulating the communicable information processing apparatus. In Iwai, the duplication of a physical process to a virtual process involves matching the processes performed in the physical process such as, an automatic document feeder, a document scanning unit, an image forming unit, a paper feed unit, and a facsimile unit that emulate the automatic document feeder, the document scanning unit, the image forming unit, the paper feed unit and the facsimile unit that are included in the multi-functional peripherals (MFP), respectively. However, Iwai fails to disclose or suggest “replication of the virtual process comprises matching sequence of activities and timestamp of the virtual process with the sequence of activities and the timestamp of the corresponding physical process,” 

Examiner response
Examiner still consider the Iwai teaches replication of the virtual process comprises matching sequence of activities and timestamp of the virtual process with the sequence of activities and the timestamp of the corresponding physical process.  See Iwai paragraph 47, “[0047]”the hardware resources model 325 includes an automatic document feeder 120A, a document scanning unit 130A, an image forming unit 140A, a paper feed unit 150A and a facsimile unit 170A that emulate the automatic document feeder 120, the document scanning unit 130, the image forming unit 140, the paper feed unit 150 and the facsimile unit 170 that are included in the MFP 100, respectively. For further illustration examiner cited the Iwai para 31, 49 and 56- “[0031, 49, 56 ]”Referring to FIG. 3, the MFP 100 includes a document scanning unit 130 for scanning a document, an automatic document feeder 120 for conveying a document to the document scanning unit 130, an image forming unit 140 for forming an image on a sheet of paper or other medium based on image data output by the document scanning unit 130 that has scanned a document, a paper feed unit 150 for supplying sheets of paper to the image forming unit 140. The actual parameter acquiring portion 51 acquires an actual parameter indicating a load on the CPU 171 for each job executed by the CPU 171. The actual parameter is a value defined for each job. Therefore, the actual parameter is the value corresponding to the data piece to be processed in the job. Here, the actual parameter is a utilization rate of the CPU 171. The utilization rate of the CPU 171 is the proportion of the time required for the CPU 171 to execute a task of executing a job. The setting value influences the load of the task executed by the CPU 171 included in the MFP 100 that is to be monitored. For example, the setting value defines a priority order of execution of a plurality of tasks. 

Examiner note: Examiner consider the virtual process includes an automatic document feeder 120A, a document scanning unit 130A, an image forming unit 140A, a paper feed unit 150A and a facsimile unit 170A that emulates/duplicates the characteristics of one or more physical process of automatic document feeder 120, the document scanning unit 130, the image forming unit 140, the paper feed unit 150 and the facsimile unit 170. Each unit is associated with a certain job as described in para 31 and the actual parameter acquiring portion 51 acquires an actual parameter indicating a load on the CPU 171 for each job and determine the time required/timestamp for the CPU 171 to execute a task for each job. The setting value defines a priority order of execution of a plurality of tasks corresponds to the matching sequence of activities of the corresponding physical process. Thus, Iwai still teaches matching sequence of activities and timestamp of the virtual process with the sequence of activities and the timestamp of the corresponding physical process.  



Applicant argument 
Further, Applicant submits that the Office correctly acknowledged that Morita does not teach “analyze the error pattern corresponding to each of the one or more errors with a corresponding historical pattern to predict the failures of the product.”
Office Action, p. 18. The Office relies on Iwai to cure this deficiency of Morita. Id. (citing Iwai, U [0051] and [0067]). Applicant respectfully disagrees.
Applicant submits that in Iwai, situation 1 discusses a first task and corresponds to a situation where the CPU utilization of a first task was increased and situation 2 discusses a second task where the utilization of the CPU for second task is lowered leading to delays in processing of the task and time-out error. The Office alleges that the threshold for CPU utilization in Iwai, may be decided based on the utilization of the first task and the second task. However, Iwai is completely silent regarding “wherein the historical pattern comprise patterns that indicate how a certain activity is to be performed, error patterns that were observed in previous iterations, and failures that occurred due to the errors and when the failures 

Examiner response
Examiner still consider the Iwai teaches wherein the historical pattern comprise patterns that indicate how a certain activity is to be performed, error patterns that were observed in previous iterations, and failures that occurred due to the errors and when the failures occurred. See Iwai paragraph 51, “[0051]”the utilization rate of the CPU 171 for a first task is increased, the utilization rate of the CPU 171 for a second task is lowered relatively. In this case, there may be a delay with the process of the second task, and a time-out error or the like may occur. The threshold value may be a value at which the state of the CPU 171 in the first task can be detected before the time-out error occurs in the process of the second task. In this case, the threshold value is defined by a relative relationship with another task of executing another job. See Iwai paragraph 56, “[0056]”-The setting value influences the load of the task executed by the CPU 171 included in the MFP 100 that is to be monitored. For example, the setting value defines a priority order of execution of a plurality of tasks. The failure is the increase in utilization rate in the first task (previous iterations). 

Examiner note: Increase in the utilization rate of the CPU is the error since it results to the system or product failure in previous iteration (first task). Due to the increase in utilization rate, it also creates error while performing the second task. Thus, in that situation threshold value is determined based on the first and second task. Settling value (element 265) determines the priority order of execution of plurality of tasks based on error signal. 

Claim Rejections - 35 USC § 103
5.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.              This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1-2, 4-6, 8, 10-11, 13-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Morita (PUB NO: US 20100031261 A1), in view of Iwai et al., (PUB NO: US 20180357342 A1), hereinafter Iwai. 


Regarding claim 1
Morita teaches a method of preventing failures of a product of a real production environment in a virtual testing environment, (see para 40 FIG. 6 is an example of a display of the virtual image forming apparatus 308 reflecting the status of the existing image forming apparatus 304. In FIG. 6, because a paper jam occurred in the existing image forming apparatus 304, a mark that indicates a problem has occurred in the apparatus and a message that indicates the details of the problem are displayed. See also para 59 and fig 8- The virtual image forming apparatus 308 receives the notification on the apparatus status of step S812, and updates the status of the virtual apparatus (step S803)) 

Examiner note: Examiner consider the paper jam is the failure of the product (image) in the image forming apparatus 304 which is in the real production environment and the image forming is the product and the virtual testing environment corresponds to the virtual image forming apparatus reflecting the status of the real production environment (i.e., image forming apparatus 304)

the method comprising;
creating, by a failure predicting system, a virtual process corresponding to each of one or more physical processes implemented in real-time, wherein each of the one or more physical processes are related to the product of the real production environment;(see para 21- a determination step of determining whether a print command to a virtual image forming apparatus defined in the virtual space is a command to create a virtual output product by the virtual image forming apparatus, or a command to print an output product by the image forming apparatus that is linked to the virtual image forming 

Examiner note: Examiner consider the fig 3 element 304 (actual space or real image forming apparatus) in the real production environment. And the element 308 is the virtual image forming apparatus [itself a virtual process] consisting one or more physical process as shown in fig 4 i.e., (element 401 to 406 for selecting one or more physical process) related to product of the real production environment. The physical process corresponds to the physical things happen in the real image forming apparatus 304 such as selecting a function of displaying and editing current setting.  And all this physical process related to the image forming (product) of the real image apparatus 304.

replicating, by the failure predicting system, the virtual process corresponding to each of the one or more physical processes, in real-time, in the virtual testing environment based on input data related to each of the one or more physical processes, wherein the input data is a copy of production data extracted in real-time from each of the one or more physical processes;(See para 43-46- MFP is provided with an image forming unit 101 and a control unit 102 that controls this MFP, a scanner unit 104 that reads the image of an original, and an operation unit 105 through which various data and commands are input. A plurality of receiving interfaces 106 for receiving scan data, Fax data, and the like are also provided. A plurality of sending interfaces 107 for sending scan data, Fax data, and the like are also provided, and these elements 101, and 103 to 107 are connected to the control unit 102 through their respective dedicated interfaces. See also fig 3- Reference numeral 303 is a host computer that provides a virtual three-dimensional space. Reference numeral 304 is an existing image forming apparatus, and is connected to the host computer 303 via a network. Reference numeral 305 is actual printed matter. Reference numeral 307 is a document in the virtual three-dimensional space, and reference numeral 309 is a document duplicated from 307. See para 56- when performing processing in a closed virtual world, that is, duplicating a document in the virtual world, operability like an operator operating an apparatus in the real world can be provided through an avatar operating a virtual image forming apparatus. The burden can be reduced even when an operator is operating using an avatar because as shown in FIG. 4 and FIG. 5, the operation method employed when operating with an avatar is uniform with that of the existing image forming apparatus.)

Examiner note: Examiner consider duplicating (replicating) a document (307) in the virtual word from the real world (305) by the virtual image apparatus. The document (307) contains the input data to perform a specific task of one or more physical process (i.e., where the input data corresponds to the document 305 of the real space and the input data is a copy of production data of physical process such as copying, scanning, selecting or other))

detecting, by the failure predicting system, one or more errors that occurred during implementation of the virtual process corresponding to each of the one or more physical processes and a corresponding error pattern; (see para 49- FIG. 6 is an example of a display of the virtual image forming apparatus 308 reflecting the status of the existing image forming apparatus 304. In FIG. 6, because a paper jam occurred in the existing image forming apparatus 304. See also para 59-60- The virtual image forming apparatus 308 receives the notification on the apparatus status of step S812, and updates the status of the virtual apparatus (step S803). Then, by referring to the update details of step S803, it is determined whether or not the status notification given requires that an error be indicated (step S804). If the determination result in step S804 is Yes, the display of the virtual image forming apparatus 308 is changed to an error display, and error information is displayed (step S806).)

Examiner note: Examiner consider the status notification determines whether the virtual image forming apparatus is in error or not. As shown in fig 6, paper jam is the error that occurred during implementation of the virtual process, According to the specification para 29 the error pattern may indicate where the error occurred, how many times the error occurred, effect of the error on the physical process and other modules performing the physical process, how was the error handled in the real production environment and other information related to the one or more errors thus the examiner consider the information that is displayed in step S806 represents the status of the virtual image forming apparatus and thus corresponds to the error pattern of one or more physical process (i.e., printing). 

Morita does not teach 
wherein the replication of the virtual process comprises matching sequence of activities and timestamp of the virtual process with the sequence of activities and the timestamp of the corresponding physical process.

determining, by the failure predicting system, a solution for resolving the one or more errors to prevent occurrence of the predicted failure in the one or more physical processes.

In the related field of invention, Iwai discloses
wherein the replication of the virtual process comprises matching sequence of activities and timestamp of the virtual process with the sequence of activities and the timestamp of the corresponding physical process. (see para 47- the hardware resources model 325 includes an automatic document feeder 120A, a document scanning unit 130A, an image forming unit 140A, a paper feed unit 150A and a facsimile unit 170A that emulate the automatic document feeder 120, the document scanning unit 130, the image forming unit 140, the paper feed unit 150 and the facsimile unit 170 that are included in the MFP 100, respectively. For further illustration examiner cited the para 31, 49 and 56- Referring to FIG. 3, the MFP 100 includes a document scanning unit 130 for scanning a document, an automatic document feeder 120 for conveying a document to the document scanning unit 130, an image forming unit 140 for forming an image on a sheet of paper or other medium based on image data output by the document scanning unit 130 that has scanned a document, a paper feed unit 150 for supplying sheets of paper to the image forming unit 140. The actual parameter acquiring portion 51 acquires an actual parameter indicating a load on the CPU 171 for each job executed by the CPU 171. The actual parameter is a value defined for each job. Therefore, the actual parameter is the value corresponding to the data piece to be processed in the job. Here, the actual parameter is a utilization rate of the CPU 171. The utilization rate of the CPU 171 is the proportion of the time required for the CPU 171 to execute a task of executing a job. The setting value influences the load of the task executed by the CPU 171 

Examiner note: Examiner consider the virtual process includes an automatic document feeder 120A, a document scanning unit 130A, an image forming unit 140A, a paper feed unit 150A and a facsimile unit 170A that emulates/duplicates the characteristics of one or more physical process of automatic document feeder 120, the document scanning unit 130, the image forming unit 140, the paper feed unit 150 and the facsimile unit 170. Each unit is associated with a certain job as described in para 31 and the actual parameter acquiring portion 51 acquires an actual parameter indicating a load on the CPU 171 for each job and determine the time required/timestamp for the CPU 171 to execute a task for each job. The setting value defines a priority order of execution of a plurality of tasks corresponds to the matching sequence of activities of the corresponding physical process. Thus, Iwai still teaches matching sequence of activities and timestamp of the virtual process with the sequence of activities and the timestamp of the corresponding physical process.  

analyzing, by the failure prediction system, the error pattern corresponding to each of the one or more errors with a corresponding historical pattern to predict the failures of the product, wherein the historical pattern comprise patterns that indicate how a certain activity is to be performed, error patterns that were observed in previous iterations, and failures that occurred due to the errors and when the failures occurred; (see para 51-when the utilization rate of the CPU 171 for a first task is increased, the utilization rate of the CPU 171 for a second task is lowered relatively. In this case, there may be a delay with the process of the second task, and a time-out error or the like may occur. The threshold value may be a value at which the state of the CPU 171 in the first task can be detected before the time-out error occurs in the process of the second task. In this case, the threshold value is defined by a relative relationship with another task of executing another job. An upper limit of the utilization rate of the CPU 171 allowed for one task 171 may be predetermined as the threshold value. See also para 67- In See also para 56-The setting value influences the load of the task executed by the CPU 171 included in the MFP 100 that is to be monitored. For example, the setting value defines a priority order of execution of a plurality of tasks)

Examiner note: Examiner consider (Situation 1 -T1 corresponds to the historical pattern since it happened before second task- when the utilization rate of the CPU 171 for a first task is increased) then it creates- (situation 2 T2- the utilization rate of the CPU 171 for a second task is lowered). The failure is the increase in utilization rate in the first task (previous iterations). Under the broadest reasonable sense, increase in the utilization rate of the CPU causes the error since it results to the system or product failure in previous iteration (first task). Due to the increase in utilization rate, it also creates error while performing second or another task. Thus, in that situation threshold value is determined based on the first and second task. Settling value (element 265) determines the priority order of execution of plurality of tasks based on error signal. There is an increase in load in the virtual CPU causing increase in utilization rate (or virtual parameter) of the virtual CPU. Thus, comparing the virtual parameter to a predetermined threshold value to determine the operation state of the virtual device. Then, the condition determining portion 263 determines the allowing condition that is satisfied or unsatisfied by the operation state of the virtual device in order to prevent failure in the system.


determining, by the failure predicting system, a solution for resolving the one or more errors to prevent occurrence of the predicted failure in the one or more physical processes. (See 68-69- In response to reception of the error signal from the condition determining portion 263, the setting value determining portion 265 outputs a change instruction to the setting value change portion 267. In response to reception of the normal signal after receiving the error signal from the condition determining portion 263, the setting value determining portion 265 determines on the setting value that is set at that time point, and outputs the determined setting value to the setting portion 269. The setting value change portion 267 changes the setting value set in the simulate portion 251. The setting value referred here influences the load of the task executed by the virtual CPU 301. For example, the setting value defines the priority order of the execution of a plurality of tasks. Further, the setting value may be a time-out period set for the control of the hardware resources, or the like. Further, the setting value may be the size of the work area of the virtual memory 303. Further, the setting value may be the size of a swap region of each of the virtual memory 303 and the HDD 113A. See para 71-72- the setting value determining portion 265 determines the setting value, and outputs the determined setting value to the setting portion 269. In response to reception of the setting value from the setting value determining portion 265, the setting portion 269 causes the MFP 100 that is to be monitored to set the setting value. Specifically, the setting portion 269 controls the communication unit 205 and transmits the command of setting the setting value received from the setting value determining portion 265 to the MFP 100. It is confirmed by the simulation carried out by the simulate portion 251 that the allowing condition is satisfied by the operation state of the virtual CPU 301 with the setting value set to the setting value determined by the setting value determining portion 265. Thus, the job can be continuously executed with the allowing condition satisfied in the MFP 100.)


Examiner note: Examine consider the setting value change portion 267 changes the setting value set in the simulate portion 251. The setting value referred here influences the load of the task executed by the virtual CPU 301. For example, the setting value defines the priority order of the execution of a plurality of tasks. Further, the setting value may be a time-out period set for the control of the hardware resource .It changes the setting value set for resolving the one or more errors to prevent occurrence of the predicted failure in the one or more physical processes.


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of virtual space for controlling an image forming apparatus as disclosed by Morita to include wherein the replication of the virtual process comprises matching sequence of activities and timestamp of the virtual process with the sequence of activities and the timestamp of the corresponding physical process, analyzing, by the failure prediction system, the error pattern corresponding to each of the one or more errors with a corresponding historical pattern to predict the failures of the product, wherein the historical pattern comprise patterns that indicate how a certain activity is to be performed, error patterns that were observed in previous iterations, and failures that occurred due to the errors and when the failures occurred and determining, by the failure predicting system, a solution for resolving the one or more errors to prevent occurrence of the predicted failure in the one or more physical processes as taught by Iwai in the system of Morita for predicting an operation state of an information processing apparatus by simulating an information processing apparatus in operation with a virtual device, increases a load on a virtual device to a load larger than a load on the information processing apparatus by causing a virtual device to process a data piece and storing a state prediction program executed by a computer controlling the state prediction device. (See para 002 and Abstract)



Regarding claim 2 and 11
Morita does not teach wherein the solution is executed on the product related to each of the one or more physical processes to resolve the one or more errors. 
However, Iwai further teaches wherein the solution is executed on the product related to each of the one or more physical processes to resolve the one or more errors. (See also para 23- The MFPs 100, 100A, 100B are one example of an image forming apparatus, and includes at least an image forming function of forming an image on a recording medium such as a sheet of paper based on image data. In addition to the image forming function, the MFPs 100, 100A, 100B may include a document scanning function of scanning a document and a facsimile transmission reception function of transmitting and receiving facsimile data. See also para 69- The setting value referred here influences the load of the task executed by the virtual CPU 301. For example, the setting value defines the priority order of the execution of a plurality of tasks. Further, the setting value may be a time-out period set for the control of the hardware resources, or the like. Further, the setting value may be the size of the work area of the virtual memory 303. Further, the setting value may be the size of a swap region of each of the virtual memory 303 and the HDD 113A.)

Examiner note: Examiner consider the image forming is the product and the steps that corresponds to the physical process for the product such as scanning, transmitting or receiving facsimile data.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of virtual space for controlling an image forming apparatus as disclosed by Morita to include wherein the solution is executed on the product related to each of the one or more physical processes to resolve the one or more errors as taught by Iwai in the system of Morita for predicting an operation state of an information 

Regarding claim 4 and 13
Morita does not teach verifying, by the failure predicting system, accuracy of the input data prior to replication of the virtual process. 
However, Iwai further teaches verifying, by the failure predicting system, accuracy of the input data prior to replication of the virtual process.(see para 90- the server 200 functions as the state prediction device, simulates the MFP 100 in operation, increases a load on the virtual device to a load larger than the load on the MFP 100 by causing the virtual device simulating the MFP 100 to process the data piece that is generated when the data amount of the data piece that has been received by the MFP 100 from an external device is increased, and determines whether the allowing condition preset in the MFP 100 is unsatisfied by the operation state of the virtual device on which the increased load is applied. Therefore, it can be predicted before the allowing condition becomes unsatisfied by the operation state of the MFP 100 that the allowing condition becomes unsatisfied by the operation state of the MFP 100.)

Examiner note: Examiner consider the generated data piece as the input data of the physical process such as scanning, transmitting or receiving facsimile data. The accuracy of the data is predicted before the allowing condition becomes unsatisfied by the operation state of the MFP 100.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of virtual space for controlling an image forming apparatus as disclosed by Morita to include verifying, by the failure predicting system, accuracy of the input data prior to replication of the virtual process as taught by Iwai in the system of Morita for predicting an operation state of an information processing apparatus by simulating an information processing apparatus in operation with a virtual device, increases a 




Regarding claim 5 and 14
Morita does not teach 
wherein the virtual process created for each of the one or more physical processes is stored in a virtual library associated with the failure prediction system for reuse. 
However, Iwai further teaches wherein the virtual process created for each of the one or more physical processes is stored in a virtual library associated with the failure prediction system for reuse. (see para 44-47 and fig 5- The CPU peripheral simulator 300 includes a virtual CPU 301 that simulates the CPU 171 included in the MFP 100, a virtual memory 303 that emulates the ROM 173 and the RAM 175. The hardware resources model 325 includes an automatic document feeder 120A, a document scanning unit 130A, an image forming unit 140A, a paper feed unit 150A and a facsimile unit 170A that emulate the automatic document feeder 120, the document scanning unit 130, the image forming unit 140, the paper feed unit 150 and the facsimile unit 170 that are included in the MFP 100, respectively. see also para 59- The data stored in the RAM 175 of the MFP 100 may be acquired as a snapshot and stored in the virtual memory 303.)



Regarding claim 6 and 15
Morita does not teach 


However, Iwai further teaches wherein the input data and the production data comprises at least one of names of the one or more physical processes, identifiers (ID) of the one or more physical processes, a quantity related to the one or more physical processes or a time stamp related to the one or more physical processes.(para 31- Referring to FIG. 3, the MFP 100 includes a main board 111, a document scanning unit 130 for scanning a document, an automatic document feeder 120 for conveying a document to the document scanning unit 130, an image forming unit 140 for forming an image on a sheet of paper or other medium based on image data output by the document scanning unit 130 that has scanned a document, a paper feed unit 150 for supplying sheets of paper to the image forming unit 140. See para 49- The actual parameter acquiring portion 51 acquires an actual parameter indicating a load on the CPU 171 for each job executed by the CPU 171. The actual parameter is a value defined for each job. Specifically, the actual parameter indicates a load on the CPU 171 in the case where the CPU 171 executes a process defined by the job and processes the data piece to be processed in the job. Therefore, the actual parameter is the value corresponding to the data piece to be processed in the job. The actual parameter is not limited to the utilization rate of the CPU 171 and may be a value defined for the data piece to be processed in a job. For example, a utilization rate of the RAM 175 and the number of times of swaps in which a data piece is transferred between swap regions of the RAM 175 and the HDD 113 may be used as the actual parameter. The actual parameter acquiring portion 51 outputs the actual parameter acquired for each job to the target data piece specifying portion 53.)

Examiner note: Examiner consider the document scanning unit 130, automatic document feeder 120 an image forming unit 140, a paper feed unit 150 as the names of one or more physical process and the actual parameter determines the quantity related to the one or more physical processes since it includes the information related to the image forming (such as time required to execute the physical process such as scanning or the number of times of swaps.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of virtual space for controlling an image forming apparatus as disclosed by Morita to include wherein the input data and the production data comprises at least one of names of the one or more physical processes, identifiers (ID) of the one or more physical processes, a quantity related to the one or more physical processes or a time stamp related to the one or more physical processes as taught by Iwai in the system of Morita for predicting an operation state of an information processing apparatus by simulating an information processing apparatus in operation with a virtual device, increases a load on a virtual device to a load larger than a load on the information processing apparatus by causing a virtual device to process a data piece and storing a state prediction program executed by a computer controlling the state prediction device. (See para 002 and Abstract)

Regarding claim 8 and 17
Morita does not teach wherein the failure comprises at least one of a system failure, a memory over run, an increase in Central Processing Unit (CPU) utilization or another product specific failure.

However, Iwai further teaches wherein the failure comprises at least one of a system failure, a memory over run, an increase in Central Processing Unit (CPU) utilization or another product specific failure. (See para 51- when the utilization rate of the CPU 171 for a first task is increased, the utilization rate of the CPU 171 for a second task is lowered relatively. In this case, there may be a delay with the process of the second task, and a time-out error or the like may occur.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of virtual space for controlling an image forming apparatus as disclosed by Morita to include wherein the failure comprises at least one of a system failure, a memory over run, an increase in Central Processing Unit (CPU) utilization or another product specific failure as taught by Iwai in the system of Morita for predicting an operation state of an information processing apparatus by simulating an information processing apparatus in operation with a virtual device, increases a load on a virtual device to a load larger than a load on the information processing apparatus by causing a virtual device to process a data piece and storing a state prediction program executed by a computer controlling the state prediction device. (See para 002 and Abstract)


Regarding claim 10 and 19
Morita teaches a failure prediction system for preventing failures of a product of a real production environment in a virtual testing environment, (see para 40 FIG. 6 is an example of a display of the virtual image forming apparatus 308 reflecting the status of the existing image forming apparatus 304. In FIG. 6, because a paper jam occurred in the existing image forming apparatus 304, a mark that indicates a problem has occurred in the apparatus and a message that indicates the details of the problem are displayed. See also para 59 and fig 8- The virtual image forming apparatus 308 receives the notification on the apparatus status of step S812, and updates the status of the virtual apparatus (step S803)) 

Examiner note: Examiner consider the paper jam is the failure of the product (image) in the image forming apparatus 304 which is in the real production environment and the image forming is the product and the virtual testing environment corresponds to the virtual image forming apparatus reflecting the status of the real production environment (i.e., image forming apparatus 304)


a processor; and a memory communicatively coupled to the processor, wherein the memory stores the processor-executable instructions, which, on execution, causes the processor to:(see para 86- the present invention can also be realized by a computer of a system or apparatus (or devices such as a CPU or MPU) that reads out and executes a program recorded on a memory device to perform the functions)

the method comprising:
create a virtual process corresponding to each of one or more physical processes implemented in real-time, wherein each of the one or more physical processes are related to the product of the real production environment;(see para 21- a determination step of determining whether a print command to a virtual image forming apparatus defined in the virtual space is a command to create a virtual output product by the virtual image forming apparatus, or a command to print an output product by the image forming apparatus that is linked to the virtual image forming apparatus and see para 45-47- 004 and fig 3-4 -FIG. 3 is a diagram illustrating a system configuration to which this embodiment is applied. In this embodiment, the system shown in FIG. 3 is also referred to as a virtual space providing system. [Corresponds to failure prediction system] Reference numeral 308 is a virtual image forming apparatus that is linked to the existing image forming apparatus 304,[corresponds  to the real production environment] and is embodied and disposed in the virtual three-dimensional space in advance. Reference numeral 307 is a document in the virtual three-dimensional space, and reference numeral 309 is a document duplicated from 307. FIG. 4 is a diagram illustrating an operation panel provided by the virtual image forming apparatus 308. In FIG. 4, reference numeral 401 is a button for selecting a copier function in the virtual three-dimensional space, and reference numeral 402 is a button for selecting a send function in the virtual three-dimensional space. Reference numeral 403 is a button for selecting a function of performing processing using the existing apparatus that is linked to the virtual image forming apparatus 308. Reference numeral 404 is a button for selecting a function of displaying and editing current settings, reference numeral 405 is a numerical keypad, and reference numeral 406 is a start key. [Corresponds to 

Examiner note: Examiner consider the fig 3 element 304 (actual space or real image forming apparatus) in the real production environment. And the element 308 is the virtual image forming apparatus [itself a virtual process] consisting one or more physical process as shown in fig 4 i.e., (element 401 to 406 for selecting one or more physical process) related to product of the real production environment. The physical process corresponds to the physical things happen in the real image forming apparatus 304 such as selecting a function of displaying and editing current setting.  And all this physical process related to the image forming (product) of the real image apparatus 304.

replicate the virtual process corresponding to each of the one or more physical processes, in real-time, in the virtual testing environment based on input data related to each of the one or more physical processes, wherein the input data is a copy of production data extracted in real-time from each of the one or more physical processes;(See para 43-46- MFP is provided with an image forming unit 101 and a control unit 102 that controls this MFP, a scanner unit 104 that reads the image of an original, and an operation unit 105 through which various data and commands are input. A plurality of receiving interfaces 106 for receiving scan data, Fax data, and the like are also provided. A plurality of sending interfaces 107 for sending scan data, Fax data, and the like are also provided, and these elements 101, and 103 to 107 are connected to the control unit 102 through their respective dedicated interfaces. See also fig 3- Reference numeral 303 is a host computer that provides a virtual three-dimensional space. Reference numeral 304 is an existing image forming apparatus, and is connected to the host computer 303 via a network. Reference numeral 305 is actual printed matter. Reference numeral 307 is a document in the virtual three-dimensional space, and reference numeral 309 is a document duplicated from 307. See para 56- when performing processing in a closed virtual world, that is, duplicating a document in the virtual world, operability like an operator operating an apparatus in the real world can be provided through an avatar operating a virtual image forming apparatus. The burden can be reduced even when an operator is operating using an avatar because as shown in FIG. 4 and FIG. 5, the operation method employed when operating with an avatar is uniform with that of the existing image forming apparatus.)

Examiner note: Examiner consider duplicating (replicating) a document (307) in the virtual word from the real world (305) by the virtual image apparatus. The document (307) contains the input data to perform a specific task of one or more physical process (i.e., where the input data corresponds to the document 305 of the real space and the input data is a copy of production data of physical process such as copying, scanning, selecting or other))


detect one or more errors that occurred during implementation of the virtual process corresponding to each of the one or more physical processes and a corresponding error pattern; (see para 49- FIG. 6 is an example of a display of the virtual image forming apparatus 308 reflecting the status of the existing image forming apparatus 304. In FIG. 6, because a paper jam occurred in the existing image forming apparatus 304. See also para 59-60- The virtual image forming apparatus 308 receives the notification on the apparatus status of step S812, and updates the status of the virtual apparatus (step S803). Then, by referring to the update details of step S803, it is determined whether or not the status notification given requires that an error be indicated (step S804). If the determination result in step S804 is Yes, the display of the virtual image forming apparatus 308 is changed to an error display, and error information is displayed (step S806).)

Examiner note: Examiner consider the status notification determines whether the virtual image forming apparatus is in error or not. As shown in fig 6, paper jam is the error that occurred during implementation of the virtual process, According to the specification para 29 the error pattern may indicate where the error occurred, how many times the error occurred, effect of the error on the physical process and other modules performing the physical process, how was the error handled in the real production environment and other information related to the one or more errors thus the examiner consider the information that is displayed in step S806 represents the status of the virtual image forming apparatus and thus corresponds to the error pattern of one or more physical process (i.e., printing). 

Morita does not teach 
wherein the replication of the virtual process comprises matching sequence of activities and timestamp of the virtual process with the sequence of activities and the timestamp of the corresponding physical process.
analyze the error pattern corresponding to each of the one or more errors with a corresponding historical pattern to predict the failures of the product, wherein the historical pattern comprise patterns that indicate how a certain activity is to be performed, error patterns that were observed in previous iterations, and failures that occurred due to the errors and when the failures occurred.
determine a solution for resolving the one or more errors to prevent occurrence of the predicted failure in the one or more physical processes.

In the related field of invention, Iwai discloses
wherein the replication of the virtual process comprises matching sequence of activities and timestamp of the virtual process with the sequence of activities and the timestamp of the corresponding physical process. (see para 47- the hardware resources model 325 includes an automatic document feeder 120A, a document scanning unit 130A, an image forming unit 140A, a paper feed unit 150A and a facsimile unit 170A that emulate the automatic document feeder 120, the document scanning unit 130, the image forming unit 140, the paper feed unit 150 and the facsimile unit 170 that are included For further illustration examiner cited the para 31, 49 and 56- Referring to FIG. 3, the MFP 100 includes a document scanning unit 130 for scanning a document, an automatic document feeder 120 for conveying a document to the document scanning unit 130, an image forming unit 140 for forming an image on a sheet of paper or other medium based on image data output by the document scanning unit 130 that has scanned a document, a paper feed unit 150 for supplying sheets of paper to the image forming unit 140. The actual parameter acquiring portion 51 acquires an actual parameter indicating a load on the CPU 171 for each job executed by the CPU 171. The actual parameter is a value defined for each job. Therefore, the actual parameter is the value corresponding to the data piece to be processed in the job. Here, the actual parameter is a utilization rate of the CPU 171. The utilization rate of the CPU 171 is the proportion of the time required for the CPU 171 to execute a task of executing a job. The setting value influences the load of the task executed by the CPU 171 included in the MFP 100 that is to be monitored. For example, the setting value defines a priority order of execution of a plurality of tasks. 

Examiner note: Examiner consider the virtual process includes an automatic document feeder 120A, a document scanning unit 130A, an image forming unit 140A, a paper feed unit 150A and a facsimile unit 170A that emulates/duplicates the characteristics of one or more physical process of automatic document feeder 120, the document scanning unit 130, the image forming unit 140, the paper feed unit 150 and the facsimile unit 170. Each unit is associated with a certain job as described in para 31 and the actual parameter acquiring portion 51 acquires an actual parameter indicating a load on the CPU 171 for each job and determine the time required/timestamp for the CPU 171 to execute a task for each job. The setting value defines a priority order of execution of a plurality of tasks corresponds to the matching sequence of activities of the corresponding physical process. Thus, Iwai still teaches matching sequence of activities and timestamp of the virtual process with the sequence of activities and the timestamp of the corresponding physical process.  

analyze the error pattern corresponding to each of the one or more errors with a corresponding historical pattern to predict the failures of the product, wherein the historical pattern comprise patterns that indicate how a certain activity is to be performed, error patterns that were observed in previous iterations, and failures that occurred due to the errors and when the failures occurred; (see para 51-when the utilization rate of the CPU 171 for a first task is increased, the utilization rate of the CPU 171 for a second task is lowered relatively. In this case, there may be a delay with the process of the second task, and a time-out error or the like may occur. The threshold value may be a value at which the state of the CPU 171 in the first task can be detected before the time-out error occurs in the process of the second task. In this case, the threshold value is defined by a relative relationship with another task of executing another job. An upper limit of the utilization rate of the CPU 171 allowed for one task 171 may be predetermined as the threshold value. See also para 67- In the case where the utilization rate of the CPU 171 exceeds the upper limit value continuously for a time period equal to or longer than the predetermined time period, the condition determining portion 263 determines that the allowing condition is unsatisfied by the operation state of the virtual device, and outputs the error signal to the setting value determining portion 265. See para 108- The data piece specifying portion 255A specifies the data piece that is predicted to cause an increase in load on the virtual CPU 301 as the target data piece. Specifically, the data piece specifying portion 255A specifies the data piece to be processed in the process that causes the virtual parameter to be is in a predetermined prediction state as the target data piece. Here, the data piece specifying portion 255A compares the virtual parameter to a predetermined threshold value.)and

Examiner note: Examiner consider (Situation 1 -T1 corresponds to the historical pattern since it happened before second task- when the utilization rate of the CPU 171 for a first task is increased) then it creates- (situation 2 T2- the utilization rate of the CPU 171 for a second task is lowered). During this situation there may be a delay with the process of the second task, and a time-out error occurs. In this case, the threshold value is defined by a relative relationship with another task of executing another job. An upper limit of the utilization rate of the CPU 171 allowed for one task 171 may be predetermined as the threshold value. The previous utilization rate for the first task at T1 corresponds to the historical pattern. There is an increase in load in the virtual CPU causing increase in utilization rate (or virtual parameter) of the virtual CPU. Thus, comparing the virtual parameter to a predetermined threshold value to determine the operation state of the virtual device. Then, the condition determining portion 263 determines the allowing condition that is satisfied or unsatisfied by the operation state of the virtual device in order to prevent failure in the system.


determine a solution for resolving the one or more errors to prevent occurrence of the predicted failure in the one or more physical processes. (See 68-69- In response to reception of the error signal from the condition determining portion 263, the setting value determining portion 265 outputs a change instruction to the setting value change portion 267. In response to reception of the normal signal after receiving the error signal from the condition determining portion 263, the setting value determining portion 265 determines on the setting value that is set at that time point, and outputs the determined setting value to the setting portion 269. The setting value change portion 267 changes the setting value set in the simulate portion 251. The setting value referred here influences the load of the task executed by the virtual CPU 301. For example, the setting value defines the priority order of the execution of a plurality of tasks. Further, the setting value may be a time-out period set for the control of the hardware resources, or the like. Further, the setting value may be the size of the work area of the virtual memory 303. Further, the setting value may be the size of a swap region of each of the virtual memory 303 and the HDD 113A. See para 71-72- the setting value determining portion 265 determines the setting value, and outputs the determined setting value to the setting portion 269. In response to reception of the setting value from the setting value determining portion 265, the setting portion 269 causes the MFP 100 that is to be monitored to set the setting value. Specifically, the setting portion 269 controls the communication unit 205 and transmits the command of setting the setting value received from the setting value determining portion 


Examiner note: Examine consider the setting value change portion 267 changes the setting value set in the simulate portion 251. The setting value referred here influences the load of the task executed by the virtual CPU 301. For example, the setting value defines the priority order of the execution of a plurality of tasks. Further, the setting value may be a time-out period set for the control of the hardware resource .It changes the setting value set for resolving the one or more errors to prevent occurrence of the predicted failure in the one or more physical processes.


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of virtual space for controlling an image forming apparatus as disclosed by Morita to include wherein the replication of the virtual process comprises matching sequence of activities and timestamp of the virtual process with the sequence of activities and the timestamp of the corresponding physical process, analyze the error pattern corresponding to each of the one or more errors with a corresponding historical pattern to predict the failures of the product, wherein the historical pattern comprise patterns that indicate how a certain activity is to be performed, error patterns that were observed in previous iterations, and failures that occurred due to the errors and when the failures occurred and determine a solution for resolving the one or more errors to prevent occurrence of the predicted failure in the one or more physical processes as taught by Iwai in the system of Morita for predicting an operation state of an information processing apparatus by simulating an information processing apparatus in operation with a virtual device, increases a load on a virtual device to 



8.           Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Morita (PUB NO: US 20100031261 A1), in view of Iwai et al., (PUB NO: US 20180357342 A1), hereinafter Iwai and further, in view of Wang et al., (PUB NO: US 20150227838 A1), hereinafter Wang.

Regarding claim 3 and 12
The combination of Morita and Iwai does not teach 
transmitting, by the failure predicting system, a notification comprising the one or more errors and the predicted failure to an expert associated with the product, when the failure prediction system fails to determine the solution;
triggering, by the failure predicting system, machine learning to self-learn one or more actions performed by the expert to resolve the one or more errors.

In the related field of invention, Wang teaches
transmitting, by the failure predicting system, a notification comprising the one or more errors  and the predicted failure to an expert associated with the product, when the failure prediction system fails to determine the solution; (para 007- there is provided a method of building a model for predicting failure of a machine, including parsing daily machine event logs of one or more machines to extract data for a plurality of features, parsing service notifications for the one or more machine to extract failure information data, creating bags from the daily machine event log data and failure information data for multiple instance learning by grouping daily event log data into the bags based on a predetermined 

triggering, by the failure predicting system, machine learning to self-learn one or more actions performed by the expert to resolve the one or more errors. (see para 97- A maintenance strategy is determined by business units separately for different machine or components, which is why predictive models have to allow for trade-offs between precision and recall according to the specific strategy. FIGS. 7(a)-(b) depicts the PM-ROC curves for datasets A and C, respectively, showing the mean and 90% confidence interval from 5-fold cross validation of the models with different complexity, controlled by adjusting the L-1 regularization parameter, learned by an algorithm according to an embodiment of the disclosure. In both figures, one can observe that the curves 71a and 71b, representing models composed of 300 to 400 predictive features, achieve the best performance. If the business requirements are for 70% precision, then models according to embodiments of the disclosure can cover 25% and 80% of failures within the 7-day Predictive Interval for each dataset, respectively. Simpler models, with fewer features, may be desirable from both the machine learning and the domain points of view. Though the most complicated models, with 300 to 400 features, achieve the best PM-AUC scores on both datasets, simpler models with less than ten features and suboptimal scores may still be useful. Their simplicity, together with relatively high precision and reasonable recall, enable domain experts to understand them and thus help detect root causes)


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of virtual space for controlling an image forming apparatus as disclosed by Morita and Iwai to include transmitting, by the failure predicting system, a notification comprising the one or more errors and the predicted failure to an expert associated with the product, when the failure prediction system fails to determine the solution; triggering, by the failure predicting system, machine learning to self-learn one or more actions performed by the expert to resolve the one or more errors as taught by Wang in the system of Morita and Iwai to enable proactive scheduling of corrective work, and thus prevent unexpected machine failures, increasing machinery availability and improving customer service quality. (See para 003)


9.           Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Morita (PUB NO: US 20100031261 A1), in view of Iwai et al., (PUB NO: US 20180357342 A1), hereinafter Iwai and further, in view of Neilson (PUB NO: US 20170255244 A10.

Regarding claim 7 and 16
The combination of Morita and Iwai does not teach wherein the corresponding historical patterns are stored in a shared repository associated with the failure predicting system.

In the analogous field of invention, Neilson teaches wherein the corresponding historical patterns are stored in a shared repository associated with the failure predicting system. (see para 83-85- the parameters may be logically stored in a propriety data structure (such as a database or file defined by a user space application) or in a commonly shared data structure (such as an application registry that is defined by an operating system). Historical data may be played back as a simulation to allow the students to observe how the power system monitoring environment works, how it responds to certain conditions and phenomena, and how changes to the system affect its performance.) 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of virtual space for controlling an image forming apparatus as disclosed by Morita and Iwai to include wherein the corresponding historical patterns are stored in a shared repository associated with the failure predicting system as taught by Neilson in the system of Morita and Iwai for hosting a virtual power system environment includes a plurality of virtual devices and monitoring and simulating the performance of electrical systems. (See para 002 and Abstract)


Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.           Claims 1-8, 10-17 and 19 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20080065367 A1 Serizawa et al.
Discussing the method of inspecting control on an image forming apparatus based on a simulation result of operation control on a virtual device which is modeled to simulate operation of the image forming apparatus.

US 20190317787 A1 WU et al.
Discussing a method for replicating a first virtual infrastructure of a customer includes receiving configuration data of the first virtual environment from a first management server of the first virtual infrastructure, replicating the first virtual infrastructure by creating a second virtual infrastructure with a hierarchy of the first virtual infrastructure in a virtual environment, applying a workload to the second virtual infrastructure, and detecting any error in the second virtual infrastructure.
11.                Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a 

/PURSOTTAM GIRI/Examiner, Art Unit 2128
/SAIF A ALHIJA/Primary Examiner, Art Unit 2128